Case: 10-10629 Document: 00511407860 Page: 1 Date Filed: 03/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 11, 2011
                                     No. 10-10629
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROBERTO PEREZ, JR.,

                                                   Plaintiff-Appellant

v.

EDDIE C. WILLIAMS; TOMMY L. NORWOOD; FRANKIE L. HAYNES;
ALVARO CHACON; JANE DOE; CLEOFE PALMA; DAVID JOHNSON,

                                                   Defendants-Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:08-CV-30


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Roberto Perez, Jr., Texas prisoner # 1189927, moves this court to proceed
in forma pauperis (IFP) in this appeal from the district court’s dismissal of his
42 U.S.C. § 1983 complaint as frivolous. Perez’s IFP motion is a challenge to the
district court’s certification that his appeal is not taken in good faith. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10629 Document: 00511407860 Page: 2 Date Filed: 03/11/2011

                                  No. 10-10629

      Perez argues that he was denied his right of access to courts and was
prejudiced by the denial of access to legal materials and supplies in the prison
law library.   He contends that the defendants denied him access to legal
materials and supplies as retaliation for filing a grievance. Perez also argues
that he was denied his right to the free exercise of religion because a prison
policy prevents him from carrying his bible or any item other than his
identification card on the recreation yard.
      Perez has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion
for leave to proceed IFP is denied and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2. The district court’s dismissal of
his complaint as frivolous and the dismissal of this appeal as frivolous count as
two strikes under 28 U.S.C. § 1915(g). Perez is cautioned that if he accumulates
three strikes under § 1915(g), he will not be able to proceed IFP in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2